69 F.3d 531
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Felix SANCHEZ-RODRIGUEZ, Plaintiff, Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant, Appellee.
No. 95-1537.
United States Court of Appeals, First Circuit.
Oct. 30, 1995.

Juan A. Hernandez Rivera and Raymond Rivera Esteves on brief for appellant.
Guillermo Gil, United States Attorney, Maria Hortensia Rios-Gandara, Assistant United States Attorney, and Nancy B. Salafia, Assistant Regional Counsel, Social Security Administration, on brief for appellee.
Before CYR, BOUDIN and LYNCH, Circuit Judges.
PER CURIAM.


1
We affirm for substantially the reasons stated by the district court.


2
We reject claimant's argument that the ALJ improperly substituted his own lay opinion for that of the non-examining physicians.  Unlike the non-examining doctors, the ALJ heard claimant's testimony concerning the type of work he had been able to perform with his brothers.  That testimony, along with claimant's failure to document his claim of frequent emergency room visits, supports the ALJ's conclusion that claimant was able adequately to perform unskilled work.


3
The ALJ did not err in relying upon the grid to conclude that sufficient unskilled jobs not requiring frequent contact with the public existed in the national economy, which claimant could perform.  Ortiz v. Secretary, 890 F.2d 520, 525-28 (1st Cir.1989);  Zalewski v. Heckler, 760 F.2d 160, 165 (7th Cir.1985).


4
Affirmed.